NELSON, District Judge.
We are satisfied that the learned circuit judge who decided this case in the court below was right, for the reasons stated in his opinion, in holding that the ribs in the defendant’s dress form, which are constructed according to the Knapp patent, and are composed of a single wire in such manner as to form a double rib, TJ-shaped at the lower ends, and extending in an unbroken piece the entire length, and supported in position by being rigidly attached to a waist hand divided into segments, can in no sense he held to he an equivalent for the combination of ribs and springs described in the first claim'of the plaintiff’s patent. Decree affirmed.